Citation Nr: 0619951	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction and panic disorder with agoraphobia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for paresthesia and 
tingling in the scalp.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Jackson, Mississippi, which in pertinent part, denied the 
following benefits: an increased rating for anxiety reaction, 
panic disorder with agoraphobia, service connection for 
paresthesia, tingling in the scalp, and TDIU.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Anxiety reaction and panic disorder with agoraphobia is 
manifested by subjective symptoms of panic episodes 
characterized by shortness of breath, marked anxiety, 
sweating, heart palpitations, fear of dying, inability to 
concentrate, inability to do things, and avoidance of people 
and objective evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, and weekly panic attacks; it is not 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; difficulty in establishing and maintaining 
effective work and social relationships.  

2.  A paresthesias and tingling of the scalp disability is 
not shown in service and competent evidence does not 
establish a current paresthesias and tingling of the scalp 
disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for anxiety 
reaction and panic disorder with agoraphobia have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.130, Diagnostic Code 9412 (2005).

2.  Paresthesias and tingling in the scalp were not incurred 
in or aggravated by military service and may not be presumed 
to be of service onset.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the veteran was sent a VCAA notice letter in July 2003, 
two months before the initial rating decision.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Also see VAOPGCPREC 7-
2004.  An additional VCAA notice was sent in October 2004.  
The notices collectively
comply with the four requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), in that they (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claims; (2) inform the claimant 
about the information and evidence the claimant is expected 
to provide; (3) inform the claimant about the information and 
evidence that VA will attempt to provide on his behalf; and 
(4) request the claimant provide any evidence in his 
possession that pertains to the claims.  The notice letters 
addressed all four elements.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, with regard to his claim for service 
connection for paresthesias and tingling of the scalp, the 
veteran was only informed of the existence of a disability 
and the connection between the veteran's service and the 
disability elements.  Despite the exclusion of three 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the veteran's status as an honorably discharged 
veteran was previously established.  Since the Board finds 
that service connection for paresthesias and tingling of the 
scalp is not warranted in this appeal, the degree of 
disability and an effective date for service connection for 
paresthesias and tingling of the scalp are not issues before 
the Board.  

Regarding the veteran's claim for increased compensation for 
anxiety reaction and panic disorder with agoraphobia, the 
first three elements have been previously established in the 
veteran's favor and he was told of the element of degree of 
disability.  The only element he was not informed of is 
effective date.  Although the Board finds an increased rating 
is warranted for anxiety reaction and panic disorder with 
agoraphobia, the Board has not decided the issue of the 
effective date of the increase.  This will be decided by the 
RO, and the veteran may disagree with the effective date 
assigned if he is not satisfied with the date assigned by the 
RO.  In sum, as to the claims for service connection for 
paresthesias and tingling of the scalp and for an increased 
rating for anxiety reaction and panic disorder with 
agoraphobia, the lack of notice has no prejudicial 
consequence.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, to address the 
nature and etiology of the veteran's claimed paresthesias and 
tingling of the scalp and the level of disability of the 
veteran's anxiety reaction and panic disorder with 
agoraphobia.  There is sufficient medical evidence of record 
to make a decision on the claims on appeal.
Law and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for organic diseases of 
the nervous system if manifested to a degree of 10 percent or 
more within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2005).  

The veteran's service-connected anxiety reaction and panic 
disorder with agoraphobia is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9412 (Panic disorder and/or agoraphobia).  Under this code a 
10 percent rating is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
are controlled by continuous medication.

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  
  
A 50 percent evaluation is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.    

A 100 percent schedular evaluation is provided where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, VA records for treatment from 2003 to 2004, VA 
examination reports, private treatment records, lay 
statements, and the veteran's contentions, as presented in 
statements and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Anxiety Reaction and Panic Disorder with Agoraphobia

The veteran contends that his service-connected anxiety 
reaction and panic disorder with agoraphobia has increased in 
severity and now warrants a rating in excess of 10 percent.  
A review of the record indicates that the rating criteria for 
an increase to 30 percent have been met for anxiety reaction 
and panic disorder with agoraphobia, but no higher.

As a preliminary matter, the Board notes the veteran's 
diagnosis of major depressive disorder.  An essential part of 
the analysis is the March 2004 VA examiner's conclusion that 
the major depressive disorder and the service-connected 
anxiety reaction and panic disorder with agoraphobia were 
intertwined to such an extent that it is not possible to 
separate them in terms of functional limitation.  
The law is clear that to the extent that some symptoms cannot 
be sorted out, reasonable doubt should be resolved in the 
veteran's favor.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected disability from a nonservice-connected 
disability, 38 C.F.R. 
§ 3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected disorder.)  Thus, the 
analysis of service-connected anxiety reaction and panic 
disorder with agoraphobia is without any delineation between 
its manifestations and symptoms of chronic major depression.

Medical evidence indicates that the service-connected anxiety 
reaction and panic disorder with agoraphobia is manifested by 
subjective symptoms of panic episodes characterized by 
shortness of breath, marked anxiety, sweating, heart 
palpitations, fear of dying, inability to concentrate, 
inability to do things, and avoidance of people.  The veteran 
reported in March 2004 that he experiences minor panic 
attacks one to two times a week.  He described a major attack 
occurring in February 2004, where he was taken to the 
hospital because he thought he was having a stroke.  
Objectively, the veteran's impairment from anxiety reaction 
and panic disorder with agoraphobia appears more than mild, 
but less than severe.  This is reflected both in the results 
of VA compensation mental health examinations and GAF (Global 
Assessment of Functioning Scale) scores.  GAF, under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
Ed. 1994) (DSM-IV), reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM-IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 
4.130 (2005).  

First, with regard to the mental health assessments, the 
veteran consistently demonstrated an absence of abnormality 
in speech and thought processes.  His judgment and insight 
were always assessed as "fair" or "good."  There were no 
findings of significant impairment of memory.  The veteran's 
hygiene and grooming disclosed nothing irregular.  The 
veteran does, however, experience panic attacks one to two 
times per week and continuous impairment of mood.  Treatment 
record demonstrate that these manifestations are of 
sufficient severity to warrant ongoing medication and the 
severity of these symptoms appears to be decreased by 
medication, but continues to manifest to a significant 
degree.  This is reflected in the objective observation by 
clinicians and the veteran's wife of the veteran's mood and 
affect, as well as his subjective complaints of restless 
sleep, decreased energy, anhedonia, and suicidal ideation 
without specific plan or intent.

Second, a 30 percent evaluation is also supported by the 
veteran's GAF scores.  Treatment records show a GAF of 45 in 
June 2002 and 55 in August 2003.  VA compensation 
examinations indicate GAF scores of 60 in August 2003 and 55 
in March 2004.  The predominant range of the veteran's scores 
is 55 to 60.  A 55-60 GAF score indicates moderate difficulty 
in social, occupational, or school functioning.  Carpenter v. 
Brown, 240, 242 (1995).  With regard to the GAF score of 45, 
a GAF of 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In his 
concurring opinion in Brambley v. Principi, 17 Vet. App. 20 
(2003), Judge Steinburg noted that a GAF of 40 signifies 


considerably greater occupational impairment than a GAF of 
50.  However, this GAF score is chronologically outdated, as 
it is approximately two years before the most recent score.  
Moreover, it appears to have been recorded upon the veteran's 
initial diagnosis of a major depressive disorder and prior to 
the initiation of treatment.  The medications are continuous 
to the present; therefore the June 2002 GAF score appears not 
to be an accurate representation of the veteran's current 
level of disability.  

As a result of panic attacks one to two times a week and 
ongoing mood disturbance, there is an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, which are reflected in the time 
off from work initiated in June 2002.  Excused or recommended 
absence from work is not evident elsewhere in treatment 
records.  There is no evidence from the veteran's former 
employment that he experienced a reduced reliability and 
productivity on the job.  His ability to end his career with 
a retirement based on time contradicts a finding of severe 
difficulty in establishing and maintaining effective work 
relationships.  Treatment records in September 2003 and March 
2004 disclose that the veteran is "very active" after 
retirement, for example, engaging in golf.  Finally, contrary 
to the veteran's wife's description of his many limitations 
socially, his GAF scores reflect that he is capable of doing 
much more.  

In sum, the Board concludes that service-connected anxiety 
reaction and panic disorder with agoraphobia produces 
impairment, manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, and weekly panic attacks so as to 
warrant the assignment of a 30 percent evaluation.  

The Board has considered whether a higher evaluation is 
warranted, but finds that the evidence shows no more than 
that required for the assignment of a 30 percent evaluation.  
As noted earlier, the evidence does not demonstrate reduced 
occupational reliability and productivity.  His speech is 
without abnormality; that is, 


there is no evidence of circumstantial, circumlocutory or 
stereotyped speech.  While he experiences one to two panic 
attacks a week, he has described them as minor.  No 
significant impairment of memory has been shown.  Overall, 
his symptoms do not result in impairment which is 
commensurate with that required for a rating in excess of 30 
percent.

The evidence presents no record of extraordinary factors, 
such that the service-connected anxiety reaction and panic 
disorder with agoraphobia have markedly interfered with the 
veteran's employment or have required frequent 
hospitalizations.  As noted, the record indicates the 
veteran's physician recommended a temporary absence from 
work, but the occasion appears to have been isolated, without 
marked interference with employment.  In the absence of such 
factors, the Board is not required to discuss any further the 
possible application of 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Paresthesias and a Tingling in the Scalp

The veteran contends that he has paresthesias and a tingling 
in his scalp that accompanies the manifestations of his 
service-connected common migraine and has been present since 
he began having headaches in service.  The Board has reviewed 
the evidence of record and finds that service connection is 
not warranted for paresthesias and a tingling in his scalp 
because the veteran meets none of the requirements to warrant 
service connection for paresthesias and a tingling in his 
scalp.  The Court has held that in order to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A review of the record shows no 
competent evidence of any of these requirements.

In claims regarding service connection, the resolution of 
issues involving medical knowledge, such as diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Consequently, the veteran's 
declaration that he has a disability of paresthesias and 
tingling of the scalp is insufficient to establish the 
existence of a disability.  Historically, service medical 
records disclose multiple complaints of headaches, which have 
been found to be a service-connected disability.  However, 
treatment records are silent regarding any complaints or 
findings attributed to paresthesias and tingling in the 
scalp.  This includes the veteran's separation physical 
examination, which acknowledged the veteran's complaints of 
recurring headaches; but again, there were no subjective 
complaints of paresthesias and tingling of the scalp.  On the 
recent VA compensation examination the veteran had subjective 
complaints of paresthesia at the vertex, but the clinician 
could find no neurologic disability and found the complaint 
had no relationship to service-connected common migraines.  
He was unable to pinpoint the origin of the complaint, other 
than to reference an entry in service medical records that 
entertained the possibility of psychosomatic complaint.  In 
any case, the VA examiner could not identify any definitive 
evidence of paresthesias and tingling of the scalp in service 
or a current neurologic disability manifested by paresthesias 
and tingling of the scalp.  Consequently, the Board must deny 
the claim for service connection for paresthesias and 
tingling of the scalp, as there is no medical evidence of its 
existence as a disability.


ORDER

A 30 percent evaluation for anxiety reaction and panic 
disorder with agoraphobia is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Service connection for paresthesia and tingling in the scalp 
is denied.




REMAND

As noted earlier, the veteran is entitled to VCAA notice that 
complies with the four requirements in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) prior to the initial rating 
decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The four requirements include information and 
evidence not of record that is necessary to substantiate the 
claim, commonly provided under the heading "What the 
evidence must show".  The VCAA notice in this matter does 
not inform the veteran of what the evidence must show to 
establish entitlement to TDIU.  A review of the file 
indicates that the veteran did not return the VA Form 21-8940 
(Veterans Application for Increased Compensation Based on 
Unemployability) enclosed with the VCAA notice letter.  Nor 
did he submit any evidence, such as employment records or 
statements from his employer or a vocational counselor that 
address whether and demonstrate how the veteran is incapable 
of securing and following a substantially gainful occupation 
by reason of service-connected disabilities.  The explanation 
for why the veteran did not return his application or take 
other steps to substantiate his claim of individual 
unemployability is not evident from the file.  Because the 
veteran has not had the opportunity to benefit from and react 
to the notice that the Secretary was and is obligated to 
provide, any conclusion by the Board that the appellant has 
not been prejudiced would be pure speculation.  See Daniels 
v. Brown, 9 Vet. App. 348, 353 (1996) (Court unable to 
conclude error not prejudicial where "it is possible that 
the appellant would have sought and obtained additional 
medical opinions, evidence, or treatises"); see also Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO's attention is directed 
to Dingess, 19 Vet. App. 473 (2006) 
(requiring 


VCAA notice to include the five elements 
of a service connection claim:  
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.)  The AMC should 
provide the appellant written notification 
specific to his claim for TDIU.  The 
appellant should further be requested to 
submit all evidence in his possession that 
pertains to his claim.  Current treatment 
information/records should be obtained 
from the veteran and appropriate steps 
undertaken to obtain copies of all 
records.

2.  When any additional records have been 
associated with the file, the AMC should 
ensure that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the AMC should 
undertake it before further adjudication 
of the claim.

3.  Thereafter, the AMC should 
readjudicate the claim for TDIU.  If the 
claim remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


